Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are currently under review. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 9 are objected to because of the following informalities:  duplicated wording.  Appropriate correction is required. The following is suggested:
Claim 9, lines 1-2 indicate “wherein 
Claim 17, lines 1-2 indicate “wherein 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (Pub. No.: US 2010/0013743 A1) hereinafter referred to as Cho in view of Huang (Pub. No.: US 2021/0358354 A1) and in view of Yoshida (Pub. No.: US 2020/0052005 A1).
With respect to Claim 1, Cho teaches a driving circuit (fig. 1, items 400 and 600; ¶33), comprising: a signal generator (fig. 1, item 600; ¶33); a driving circuit unit (fig. 1, item 400; ¶31; ¶33); a clock signal line group (fig. 1, CKL1 and CKL2; ¶31) comprising a plurality of clock signal lines (fig. 1, CKL1 and CKL2 and fig. 2, KL2, KL3, … - specifically excluding KL1; ¶39), wherein an input end of the clock signal line is electrically connected to the signal generator (fig. 1), and an output end of the clock signal line is electrically connected to the driving circuit unit (fig. 1), the clock signal lines are arranged side by side (figs. 1-2), and there is a first pitch between two adjacent clock signal lines (fig. 2; fig. 3, item D21 in region A; ¶43); a voltage signal line (fig. 2, item VL; ¶39); and a redundant clock signal line (fig. 2, item KL1 – KL1 is redundant because there’s multiple clock signals), wherein an input end of the redundant clock signal line is electrically connected to the signal generator (fig. 1); the redundant clock signal line is disposed between the clock signal line group and the voltage signal line (fig. 2). 
Cho does not teach the voltage signal line is a non-high frequency signal line, wherein an input end of the non-high frequency signal line is electrically connected to the signal generator, and the non-high frequency signal line is provided on two sides of the clock signal line group, resulting in the redundant clock signal line is disposed between the clock signal line group and the non-high frequency signal line.
Huang teaches input to a driving circuit comprising: a clock signal line group (figs. 1-2, item 23- excluding item HC closest to item LC on both the left and right sides of fig. 1; ¶23) comprising a plurality of clock signal lines (fig. 2, item 23 excluding item HC closest to item LC; ¶69), wherein the clock signal lines are arranged side by side (fig. 2); a non-high frequency signal line (fig. 2, item LC; ¶67), the non-high frequency signal line is provided on two sides of the clock signal line group (see fig. 1 where the clock signals are disposed on the left and right sides as is the non-high frequency signal lines – LC are disposed on the left side of the left HC and LC are disposed on the right side of the right HC in fig. 1 which excludes item HC closest to item LC on either side); and a redundant clock signal line (fig. 2, item HC closest to item LC), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the driving circuit of Cho, such that the voltage signal line is a non-high frequency signal line, the non-high frequency signal line replaces the voltage transmitting line, and the non-high frequency signal line is provided on two sides of the clock signal line group, resulting in wherein an input end of the non-high frequency signal line is electrically connected to the signal  and the redundant clock signal line is disposed between the clock signal line group and the non-high frequency signal line, as taught by Huang so as to reduce optical deficiencies such as horizontal line defects (¶9). 
Cho and Huang combined do not teach a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line.
Yoshida teaches input to a driving circuit comprising: a clock signal line group (fig. 1, item 36-38; ¶40) comprising a plurality of clock signal lines (fig. 1, item 36-38; ¶40), wherein the clock signal lines are arranged side by side (fig. 4); a non-high frequency signal line (fig. 4, item Vss; ¶40); and a redundant clock signal line (figs. 1 & 4, item 35/CK1), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line (fig. 4); a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line (fig. 2, CK1 compared to CK2, CK3, and CK4 have the same frequency and amplitude).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined driving circuit of Cho and Huang, such that a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line, as taught by Yoshida so as to provide customary clock signal lines that are common to displays. 
With respect to Claim 2, claim 1 is incorporated, Cho teaches wherein the redundant clock signal line has a second pitch with an adjacent clock signal line (fig. 3), and the second pitch is equal to the first pitch (¶43, “the interval D21 of the longitudinal portions of the clock signal transmitting lines KL1-KL6 is substantially uniform in the A region”).
Claim 3, claim 1 is incorporated, Cho teaches wherein a thickness of the redundant clock signal line and a thickness of the clock signal line are equal (fig. 4, items KL2 to KL6 are equal thickness to KL1).
With respect to Claim 4, claim 2 is incorporated, Cho teaches wherein a thickness of the redundant clock signal line and a thickness of the clock signal line are equal (fig. 4, items KL2 to KL6 are equal thickness to KL1).
With respect to Claim 5, claim 1 is incorporated, Cho teaches wherein a width of the redundant clock signal line is less than or equal to a width of the clock signal line (¶14, “The widths of the longitudinal portions of the clock signal transmitting lines may be substantially the same in the first region and the second region.”).
With respect to Claim 6, claim 1 is incorporated, Cho does not teach wherein material of the redundant clock signal line is the same as material of the clock signal line.
Yoshida teaches input to a driving circuit comprising: a clock signal line group (fig. 1, item 36-38; ¶40) comprising a plurality of clock signal lines (fig. 1, item 36-38; ¶40), wherein the clock signal lines are arranged side by side (fig. 4); a non-high frequency signal line (fig. 4, item Vss; ¶40); and a redundant clock signal line (figs. 1 & 4, item 35/CK1), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line (fig. 4); a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line (fig. 2, CK1 compared to CK2, CK3, and CK4 have the same frequency and amplitude); wherein material of the redundant clock signal line is the same as material of the clock signal line (¶110).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined driving circuit of Cho and Huang, wherein material of 
With respect to Claim 7, claim 1 is incorporated, Cho does not mention wherein the non-high frequency signal line has a third pitch with an adjacent redundant clock signal line, and the third pitch is equal to the second pitch.
Yoshida teaches input to a driving circuit comprising: a clock signal line group (fig. 1, item 36-38; ¶40) comprising a plurality of clock signal lines (fig. 1, item 36-38; ¶40), wherein the clock signal lines are arranged side by side, and there is a first pitch between two adjacent clock signal lines (fig. 4); a non-high frequency signal line (fig. 4, item Vss; ¶40); and a redundant clock signal line (figs. 1 & 4, item 35/CK1), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line (fig. 4); a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line (fig. 2, CK1 compared to CK2, CK3, and CK4 have the same frequency and amplitude); wherein the redundant clock signal line has a second pitch with an adjacent clock signal line, and the second pitch is equal to the first pitch (fig. 4); wherein the non-high frequency signal line has a third pitch with an adjacent redundant clock signal line (fig. 4), and the third pitch is equal to the second pitch (fig. 4).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined driving circuit of Cho, Huang, and Yoshida, wherein the non-high frequency signal line has a third pitch with an adjacent redundant clock signal line, and the third pitch is equal to the second pitch, as taught by Yoshida so as to provide design alternatives. 
With respect to Claim 8, claim 1 is incorporated, Cho does not teach wherein the non-high frequency signal line is a low-frequency signal line or a DC signal line.
Huang teaches input to a driving circuit comprising: a clock signal line group (figs. 1-2, item 23- excluding item HC closest to item LC on both the left and right sides of fig. 1; ¶23) comprising a plurality (fig. 2, item 23 excluding item HC closest to item LC; ¶69), wherein the clock signal lines are arranged side by side (fig. 2); a non-high frequency signal line (fig. 2, item LC; ¶67), the non-high frequency signal line is provided on two sides of the clock signal line group (see fig. 1 where the clock signals are disposed on the left and right sides as is the non-high frequency signal lines – LC are disposed on the left side of the left HC and LC are disposed on the right side of the right HC in fig. 1 which excludes item HC closest to item LC on either side); and a redundant clock signal line (fig. 2, item HC closest to item LC), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line; wherein the non-high frequency signal line is a low-frequency signal line (¶67).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined driving circuit of Cho, Huang, and Yoshida, wherein the non-high frequency signal line is a low-frequency signal line, as taught by Huang so as to reduce optical deficiencies such as horizontal line defects (¶9). 
With respect to Claim 9, claim 8 is incorporated, Cho does not teach wherein the non-high frequency signal line is a low-frequency signal line, and an output end of the low-frequency signal line is electrically connected to the driving circuit unit or a common electrode.
Huang teaches input to a driving circuit comprising: a clock signal line group (figs. 1-2, item 23- excluding item HC closest to item LC on both the left and right sides of fig. 1; ¶23) comprising a plurality of clock signal lines (fig. 2, item 23 excluding item HC closest to item LC; ¶69), wherein the clock signal lines are arranged side by side (fig. 2); a non-high frequency signal line (fig. 2, item LC; ¶67), the non-high frequency signal line is provided on two sides of the clock signal line group (see fig. 1 where the clock signals are disposed on the left and right sides as is the non-high frequency signal lines – LC are disposed on the left side of the left HC and LC are disposed on the right side of the right HC in fig. 1 which excludes item HC closest to item LC on either side); and a redundant clock signal line (fig. 2, item HC closest to item LC), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line; wherein the non-high frequency signal line is a low-frequency signal line (¶67); wherein the non-high frequency signal line (fig. 2, item LC) is a low-frequency signal line (¶67), and an output end of the low-frequency signal line is electrically connected to a driving circuit unit (figs. 1-2, item 40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined driving circuit of Cho, Huang, and Yoshida, wherein the non-high frequency signal line is a low-frequency signal line, and an output end of the low-frequency signal line is electrically connected to the driving circuit unit or a common electrode, as taught by Huang so as to reduce optical deficiencies such as horizontal line defects (¶9). 
With respect to Claim 10, Cho teaches a display panel (¶26-27, liquid crystal display), comprising: a driving circuit (fig. 1, items 400 and 600; ¶33) disposed in a non-display area (fig. 1, area outside of DA) of the display panel, wherein the driving circuit comprising: a signal generator (fig. 1, item 600; ¶33); a driving circuit unit (fig. 1, item 400; ¶31; ¶33); a clock signal line group (fig. 1, CKL1 and CKL2; ¶31) comprising a plurality of clock signal lines (fig. 1, CKL1 and CKL2 and fig. 2, KL2, KL3, … - specifically excluding KL1; ¶39), wherein an input end of the clock signal line is electrically connected to the signal generator (fig. 1), and an output end of the clock signal line is electrically connected to the driving circuit unit (fig. 1), the clock signal lines are arranged side by side (figs. 1-2), and there is a first pitch between two adjacent clock signal lines (fig. 2; fig. 3, item D21 in region A; ¶43); a voltage signal line (fig. 2, item VL; ¶39); and a redundant clock signal line (fig. 2, item KL1 – KL1 is redundant because there’s multiple clock signals), wherein an input end of the redundant clock signal line is electrically connected to the signal generator (fig. 1); the redundant clock signal line is disposed between the clock signal line group and the voltage signal line (fig. 2).
non-high frequency signal line, wherein an input end of the non-high frequency signal line is electrically connected to the signal generator, and the non-high frequency signal line is provided on two sides of the clock signal line group, resulting in the redundant clock signal line is disposed between the clock signal line group and the non-high frequency signal line.
Huang teaches input to a driving circuit comprising: a clock signal line group (figs. 1-2, item 23- excluding item HC closest to item LC on both the left and right sides of fig. 1; ¶23) comprising a plurality of clock signal lines (fig. 2, item 23 excluding item HC closest to item LC; ¶69), wherein the clock signal lines are arranged side by side (fig. 2); a non-high frequency signal line (fig. 2, item LC; ¶67), the non-high frequency signal line is provided on two sides of the clock signal line group (see fig. 1 where the clock signals are disposed on the left and right sides as is the non-high frequency signal lines – LC are disposed on the left side of the left HC and LC are disposed on the right side of the right HC in fig. 1 which excludes item HC closest to item LC on either side); and a redundant clock signal line (fig. 2, item HC closest to item LC), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display panel of Cho, such that the voltage signal line is a non-high frequency signal line, the non-high frequency signal line replaces the voltage transmitting line, and the non-high frequency signal line is provided on two sides of the clock signal line group, resulting in wherein an input end of the non-high frequency signal line is electrically connected to the signal generator and the redundant clock signal line is disposed between the clock signal line group and the non-high frequency signal line, as taught by Huang so as to reduce optical deficiencies such as horizontal line defects (¶9). 
a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line.
Yoshida teaches input to a driving circuit comprising: a clock signal line group (fig. 1, item 36-38; ¶40) comprising a plurality of clock signal lines (fig. 1, item 36-38; ¶40), wherein the clock signal lines are arranged side by side (fig. 4); a non-high frequency signal line (fig. 4, item Vss; ¶40); and a redundant clock signal line (figs. 1 & 4, item 35/CK1), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line (fig. 4); a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line (fig. 2, CK1 compared to CK2, CK3, and CK4 have the same frequency and amplitude).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Cho and Huang, such that a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line, as taught by Yoshida so as to provide customary clock signal lines that are common to displays. 
With respect to Claim 11, claim 10 is incorporated, Cho teaches wherein the redundant clock signal line has a second pitch with an adjacent clock signal line (fig. 3), and the second pitch is equal to the first pitch (¶43, “the interval D21 of the longitudinal portions of the clock signal transmitting lines KL1-KL6 is substantially uniform in the A region”).
With respect to Claim 12, claim 10 is incorporated, Cho teaches wherein a thickness of the redundant clock signal line and a thickness of the clock signal line are equal (fig. 4, items KL2 to KL6 are equal thickness to KL1).
Claim 13, claim 10 is incorporated, Cho teaches wherein a width of the redundant clock signal line is less than or equal to a width of the clock signal line (¶14, “The widths of the longitudinal portions of the clock signal transmitting lines may be substantially the same in the first region and the second region.”).
With respect to Claim 14, claim 10 is incorporated, Cho does not teach wherein material of the redundant clock signal line is the same as material of the clock signal line.
Yoshida teaches input to a driving circuit comprising: a clock signal line group (fig. 1, item 36-38; ¶40) comprising a plurality of clock signal lines (fig. 1, item 36-38; ¶40), wherein the clock signal lines are arranged side by side (fig. 4); a non-high frequency signal line (fig. 4, item Vss; ¶40); and a redundant clock signal line (figs. 1 & 4, item 35/CK1), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line (fig. 4); a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line (fig. 2, CK1 compared to CK2, CK3, and CK4 have the same frequency and amplitude); wherein material of the redundant clock signal line is the same as material of the clock signal line (¶110).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Cho, Huang, and Yoshida, wherein material of the redundant clock signal line is the same as material of the clock signal line, as taught by Yoshida so as to provide an efficient way of forming a gate layer. 
With respect to Claim 15, claim 10 is incorporated, Cho does not mention wherein the non-high frequency signal line has a third pitch with an adjacent redundant clock signal line, and the third pitch is equal to the second pitch.
Yoshida teaches input to a driving circuit comprising: a clock signal line group (fig. 1, item 36-38; ¶40) comprising a plurality of clock signal lines (fig. 1, item 36-38; ¶40), wherein the clock signal lines (fig. 4); a non-high frequency signal line (fig. 4, item Vss; ¶40); and a redundant clock signal line (figs. 1 & 4, item 35/CK1), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line (fig. 4); a frequency and an amplitude of a signal received by the redundant clock signal line are the same as a frequency and an amplitude of a signal received by the clock signal line (fig. 2, CK1 compared to CK2, CK3, and CK4 have the same frequency and amplitude); wherein the redundant clock signal line has a second pitch with an adjacent clock signal line, and the second pitch is equal to the first pitch (fig. 4); wherein the non-high frequency signal line has a third pitch with an adjacent redundant clock signal line (fig. 4), and the third pitch is equal to the second pitch (fig. 4).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Cho, Huang, and Yoshida, wherein the non-high frequency signal line has a third pitch with an adjacent redundant clock signal line, and the third pitch is equal to the second pitch, as taught by Yoshida so as to provide design alternatives. 
With respect to Claim 16, claim 10 is incorporated, Cho does not teach wherein the non-high frequency signal line is a low-frequency signal line or a DC signal line.
Huang teaches input to a driving circuit comprising: a clock signal line group (figs. 1-2, item 23- excluding item HC closest to item LC on both the left and right sides of fig. 1; ¶23) comprising a plurality of clock signal lines (fig. 2, item 23 excluding item HC closest to item LC; ¶69), wherein the clock signal lines are arranged side by side (fig. 2); a non-high frequency signal line (fig. 2, item LC; ¶67), the non-high frequency signal line is provided on two sides of the clock signal line group (see fig. 1 where the clock signals are disposed on the left and right sides as is the non-high frequency signal lines – LC are disposed on the left side of the left HC and LC are disposed on the right side of the right HC in fig. 1 which excludes item HC closest to item LC on either side); and a redundant clock signal line (fig. 2, item HC closest to item LC), the redundant clock signal line is disposed between the clock signal line group and (¶67).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Cho, Huang, and Yoshida, wherein the non-high frequency signal line is a low-frequency signal line, as taught by Huang so as to reduce optical deficiencies such as horizontal line defects (¶9). 
With respect to Claim 17, claim 16 is incorporated, Cho does not teach wherein the non-high frequency signal line is a low-frequency signal line, and an output end of the low-frequency signal line is electrically connected to the driving circuit unit or a common electrode.
Huang teaches input to a driving circuit comprising: a clock signal line group (figs. 1-2, item 23- excluding item HC closest to item LC on both the left and right sides of fig. 1; ¶23) comprising a plurality of clock signal lines (fig. 2, item 23 excluding item HC closest to item LC; ¶69), wherein the clock signal lines are arranged side by side (fig. 2); a non-high frequency signal line (fig. 2, item LC; ¶67), the non-high frequency signal line is provided on two sides of the clock signal line group (see fig. 1 where the clock signals are disposed on the left and right sides as is the non-high frequency signal lines – LC are disposed on the left side of the left HC and LC are disposed on the right side of the right HC in fig. 1 which excludes item HC closest to item LC on either side); and a redundant clock signal line (fig. 2, item HC closest to item LC), the redundant clock signal line is disposed between the clock signal line group and the non-frequency signal line; wherein the non-high frequency signal line is a low-frequency signal line (¶67); wherein the non-high frequency signal line (fig. 2, item LC) is a low-frequency signal line (¶67), and an output end of the low-frequency signal line is electrically connected to a driving circuit unit (figs. 1-2, item 40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display panel of Cho, Huang, and Yoshida, wherein (¶9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621